In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-13-00257-CR
                              ________________________

                        MAXINE JULIE BALDERAZ, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 181st District Court
                                    Randall County, Texas
                  Trial Court No. 22,499-B; Honorable John Board, Presiding


                                     August 21, 2013

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant, Maxine Julie Balderaz, has filed a Motion to Dismiss the Appeal. As

required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is

signed by Appellant and her attorney. No decision of this Court having been delivered,

the motion is granted and the appeal is dismissed. No motion for rehearing will be

entertained and our mandate will issue forthwith.


                                                  Patrick A. Pirtle
                                                       Justice
Do not publish.